NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0268-15T1

MICHAEL BESEN,

        Plaintiff-Appellant/
        Cross-Respondent,

v.

SANDRA WEISS,

        Defendant-Respondent/
        Cross-Appellant.

___________________________________

              Argued June 1, 2017 – Decided August 29, 2017

              Before Judges Fuentes, Carroll and Farrington.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FM-07-1842-08.

              Steven M. Resnick argued the cause for
              appellant/cross-respondent (Ziegler & Zemsky,
              LLC, attorneys; Mr. Resnick, on the briefs).

              Paul A. Rowe and Stephanie G. Reckord argued
              the   cause  for    respondent/cross-appellant
              (Greenbaum,   Rowe,    Smith  &   Davis   LLP,
              attorneys; Mr. Rowe, of counsel and on the
              brief; Ms. Reckord and Leslie A. Barham, on
              the briefs).

PER CURIAM
     Plaintiff Michael Besen is the father of two children, who

are now both over the age of majority.         Defendant Sandra Weiss is

the children's mother and plaintiff's former wife.                Plaintiff

filed a complaint in the Law Division against defendant, predicated

on the tort of intentional infliction of emotional distress, aiding

the commission of a tort, and civil conspiracy.           Plaintiff alleged

defendant    intentionally   or   recklessly    engaged    in   extreme   and

outrageous conduct designed to undermine his relationship with his

children.    He alleges that as a proximate cause of defendant's

outrageous    and   intentional   acts,   his    relationship     with    his

children as a parent has been irreparably destroyed.              Plaintiff

seeks compensatory and punitive damages against defendant and

other unidentified individuals under the fictitious party rule.1

     In response to plaintiff's appeal, we are asked to determine

whether the Law Division correctly applied this court's decision

in Segal v. Lynch, 413 N.J. Super. 171 (App. Div.), certif. denied,

203 N.J. 96 (2010), to transfer this cause of action to the

Chancery Division, Family Part.      As a corollary to this threshold

question, we are asked to determine whether the Family Part erred


1
  "'The purpose of [the fictitious party rule] is to render timely
the complaint filed by a diligent plaintiff, who is aware of a
cause of action against an identified defendant but does not know
the defendant's name.'"    Bustamante v. Borough of Paramus, 413
N.J. Super. 276, 299 (App. Div. 2010) (quoting Greczyn v. Colgate-
Palmolive, 183 N.J. 5, 11 (2005)); see also R. 4:26-4.

                                    2                               A-0268-15T1
when    it   granted   defendant's    motion     to     dismiss    plaintiff's

complaint as a matter of law under Rule 4:6-2(e).                  Finally, we

must determine whether the Family Part erred in awarding defendant

counsel fees under Rule 5:3-5(c).         In her cross-appeal, defendant

argues the trial court erred when it denied her applications for

sanctions     pursuant   to    N.J.S.A.      2A:15-59     and     Rule    1:4-8.

Independent of this issue, defendant also argues the amount of

counsel fees the Family Part awarded her under Rule 5:3-5(c) was

arbitrarily determined and did not include the time spent by

defense counsel to transfer the case from the Law Division to the

Family Part.

       After reviewing the record developed before the trial court,

we affirm the Law Division's February 6, 2015 order transferring

plaintiff's complaint to the Family Part substantially for the

reasons expressed by Judge Stephanie Ann Mitterhoff.                     We also

affirm the order entered by Judge Michael R. Casale on April 10,

2015,    which   dismissed     plaintiff's     complaint    with     prejudice

pursuant to Rule 4:6-2(e).       We do so substantially for the reasons

expressed by Judge Casale in his oral opinion delivered from the

bench on April 2, 2015.       With respect to defendant's cross-appeal,

we affirm the July 29, 2015 final order entered by Judge Casale,

which awarded defendant $25,000 in counsel fees under Rule 5:3-

5(c) and denied defendant's application for the court to impose

                                     3                                   A-0268-15T1
sanctions against plaintiff under N.J.S.A. 2A:15-59 and Rule 1:4-

8.



                                      I

     The parties were married from 1996 to 2008.                They had two

children, a boy born in April 1997 who is now twenty years old;

and a girl born in June 1999, who is now eighteen years old.

Plaintiff    initiated    divorce    proceedings    against     defendant      in

February 2008.      In a certification submitted to the Family Part,

plaintiff attributed the "breakdown" of the marriage to "years of

conflict."    The matrimonial litigation that ultimately dissolved

the marriage was highly contentious. Plaintiff claims defendant

intentionally disparaged him and the woman with whom he was

romantically involved.        Of particular concern to plaintiff were

defendant's    allegedly     incessant      attempts      to   undermine     his

relationship with the children.

     The Family Part entered the final dual Judgment of Divorce

(JOD)   on   June   17,   2011.     The   JOD   incorporated    a   Settlement

Agreement    (Agreement)    that    memorialized    the    "essential      terms

orally entered on the record on December 15, 2010[.]"                 In this

Agreement, the parties "resolved all matters in connection with

their marital relationship[,]" and authorized the Family Part "to



                                      4                                 A-0268-15T1
determine several open issues[.]"                The parties also waived their

rights to appeal these issues, including the following:

               custody and timesharing, support of the
               Parties and Children, payment of obligations,
               equitable distribution, attorneys' fees, and,
               in general, the settling of any and all claims
               and possible claims, by one against the other,
               or against their respective estates, as well
               as any and all rights and obligations growing
               out of their marital relationship.

     Consistent with the Agreement, the JOD contains the trial

judge's determination of the matters the parties were not able to

settle.        These    matters    involved:         life    insurance    to     secure

plaintiff's obligation to pay alimony and child support; the

payment   of     the   children's       unreimbursed        medical   expenses;      the

payment   of     the   children's       post-secondary        education   expenses;

equitable distribution; and plaintiff's time with the family dog.

The rest of the JOD addresses how the judge shall determine the

amount and allocation of professional fees and other costs incurred

by the parties in the matrimonial litigation.                    We have taken the

effort to describe the items on which the parties were unable to

reach     an     agreement,       and     which       thus     required        judicial

determination,         to   illustrate         the   degree     of    acrimony       and

intransigence that has permeated the parties' interactions with

each other and, more importantly, with their children.




                                           5                                    A-0268-15T1
     The     Settlement     Agreement         contains    seventeen        labeled

categories, which are further broken down into subsections, the

number of which varies based on the subject matter at issue.                     For

example, the category labeled "Alimony" contains seven subsections

dealing    with   amount,       method   of    payment,     tax    implications,

irrevocable termination events, marital standard of living, and

the waiver of pendente lite claims.

     With respect to the children, we need not have formal training

in   developmental       psychology      to     appreciate        the     emotional

difficulties and social awkwardness associated with adolescence.

It is also well-documented that children experience emotional

trauma as a direct result of parental disputes and acrimonious

divorce proceedings.      By all accounts, this divorce was especially

rancorous.    The parties had both the financial means and emotional

disposition to engage in extensive motion practice, both pre- and

post-judgment.      On    its    face,   the    parenting    time       arrangement

ultimately agreed upon has all the trappings of a highly contested,

aggressively negotiated document.

     There is no such thing as a model parenting time arrangement.

A post-divorce plan to accommodate the needs of the children to

continue to have a loving and meaningful relationship with both

parents is perforce a fact-sensitive undertaking.                   It should be

driven by the common sense, universally accepted notion that both

                                         6                                  A-0268-15T1
parents must be willing to subordinate their personal interests

and needs to the best interests of their children.          Although a

cliché, it is important to remember that we divorce spouses, not

children.

     The seeds of estrangement from their parents that the children

in this case appear to feel today can be traced, in large part,

to the emotionally sterile parenting time arrangement adopted by

the parties.2   The parties' level of dissention is demonstrably

reflected in the Agreement.        This carefully drafted document

comprehensively addresses all of the remaining issues concerning

the dissolution of the marriage.       We take the time to describe the

sections of the Agreement that address the parties' interactions

with their children to illustrate the degree of control the parties

attempted to exert, not just over themselves, but over the lives

of their teenaged children.

     On August 12, 2010, the Family Part entered a separate order

denoted "Judgment Fixing Custody and Parenting Time." The children

were thirteen and eleven years old at the time.        The preamble of

the Judgment states that the parties, represented by counsel, had

"freely and voluntarily without duress or coercion entered into

this custody and parenting time agreement[.]"       The parties agreed


2
  It is important to emphasize that the parties were represented
by counsel at all times.

                                   7                            A-0268-15T1
to have joint legal custody and designated defendant as "the parent

of   primary   residence   for   school   district   designation."       The

document ambitiously attempts to address and provide a protocol

for seemingly every conceivable event in a child's life and the

corresponding point of interaction the child would have with a

parent.

      The Judgment is divided into Seven Articles, containing as

many subsections as warranted by the subject matter.          Article II,

"Custody   and    Parenting      Time,"   contains     six   subsections.

Subsection 2.2 is titled "Regular Parenting Time for the Father

During School Year."       It provides a detailed schedule for an

ostensibly typical school-year month, broken down into four weeks,

with each week containing its own protocol.          For example:

           Week Three: The Father shall have parenting
           time Friday evening[,] picking the Children
           up from the mother's home of the Children's
           activities at 6:00 p.m., until Monday morning
           when the Father shall deliver the Children to
           school (or the Mother's residence at 9:00 a.m.
           if school is not in session). If the Children
           have a scheduled school holiday on Monday
           following the Father's weekend with the
           Children, and it is the Father's holiday with
           the Children in accordance with holiday
           schedule set forth in § 3.1 infra, then the
           Father shall bring the Children to school
           Tuesday morning or the Mother's residence by
           8:00 a.m. if school is not in session.

      There are similar micromanagement provisions for Weeks One,

Two and Four.     Subsection 2.3 is titled "Regular Time For the

                                     8                              A-0268-15T1
Father   During     Summer."      It   provides     for    an   equal   timeshare

arrangement for the parents, followed by a description of where

and with whom the children will be "between the last day of school

in June of each year and the commencement of school[.]"                   Article

III3 describes "Holiday Parenting Time."                  It provides a shared

holiday schedule varying each year based on whether it is an odd

or even number year.        For example, if the father had Martin Luther

King Day in 2010, it would alternate to the mother in 2011.                     The

only holidays that were not subject to this alternating schedule

were    Mother's    Day    and   Father's    Day.     This      arrangement     was

meticulously described in a chart divided into four vertical

columns and four horizontal boxes.            The first box identified the

holiday; the second box identified the year; and the third and

fourth boxes identified the parent.            The chart contained a total

of seventeen columns.

       Article VI covered "Dispute Resolution."                 It appointed a

parenting coordinator to resolve "significant disputes" arising

under the parenting plan that the parties are unable to resolve

"after best efforts have been made."           The parties agreed to share

the    cost   of   the    Parenting    Coordinator    on    a   60/40   split    in

defendant's favor.         Subsection 6.3(d) authorized the Family Part


3
  The Judgment actually uses the number 3. We have opted to use
a Roman numeral in the interest of consistency.

                                         9                                A-0268-15T1
to sanction the party that the court finds "has used, or frustrated

the dispute resolution process without good reason[.]"            As a

sanction, the court could "re-allocate payment for the Parent

Coordinator to resolve the issue and/or award attorney's fees as

appropriate."

     Article VII, titled "Other Provisions[,]" covered twelve

specific   areas   of   parent/child   interactions.   The   following

subsections are particularly relevant here:

           Neither party shall do anything to alienate
           the [c]hildren's affections for or color their
           attitude toward the other. The parties shall
           cooperate   to   help   the  children   adjust
           themselves to the circumstances as they now
           and may in the future exist. The parties agree
           to conduct themselves in a manner that shall
           be in the [c]hildren's best interests.
           Neither parent shall interfere with the other
           parent's parenting time.         Both parties
           recognize it is in the [c]hildren's best
           interests that there not be excessive contact
           with the other parent during the other
           parent's parenting time.     Both parties are
           entitled to attend the [c]hildren's scheduled
           activities that occur at public places.

           Each party may call the [c]hildren one time
           per day between 6:00 p.m. and 9:00 p.m. Both
           parties shall refrain from excessive text
           messaging and/or emails with the [c]hildren
           while the [c]hildren are in the other party's
           care. The [c]hildren's privacy in regard to
           their conversations with the other party,
           whether written or oral, shall not be invaded
           by either party. The parties agree to keep
           the other informed of cell phone and telephone
           numbers, e-mail addresses and residential
           addresses.

                                  10                           A-0268-15T1
          Neither party shall discuss in any form or
          manner with the [c]hildren or otherwise expose
          them, directly or indirectly, to any issue
          relating to any disputes between them.
          Further, neither party shall malign, disparage
          or impugn the other to or in the presence of
          the [c]hildren, either directly or indirectly.
          Each party shall foster and encourage a
          healthy relationship between the [c]hildren
          and the other party.

          [(Emphasis added).]

     Finally, the Agreement the parties executed on June 17, 2011

contained the following language concerning the waiver of present

and future claims:

          Except as otherwise provided herein, the
          [p]arties shall and do hereby mutually release
          and forever discharge each other from any and
          all suits, actions, debts, claims, demands and
          other obligations whatsoever in law and equity
          which either of them ever had, now has or may
          hereafter have against the other upon or by
          reason of any matter, cause or thing to the
          date of execution of this Agreement.


                                II

     On November 21, 2014, plaintiff commenced a civil action

against defendant and "other presently unknown third-parties"4 in


4
  In the course of oral argument on defendant's motion to dismiss
plaintiff's complaint, Judge Casale repeatedly stated that based
on his experience in deciding a number of post-judgment motions,
he believed the "unknown third-parties" referred to the parties'
twenty-year-old son. If so, his son would be both a witness on
the question of damages against defendant and a third-party


                                11                         A-0268-15T1
the Law Division, alleging intentional infliction of emotional

distress, aiding the commission of a tort, and conspiracy.      The

section of the complaint denoted "Facts Common to All Counts" does

not identify with particularity when the alleged conduct upon

which the tort of intentional infliction of emotional distress is

predicated began.   Indeed, paragraphs 8, 9, 10, 11, 12, and 13

describe conduct or events that predate the JOD.   Paragraphs 11,

12, and 13 illustrate this point:

          11. In or about late 2006[,] defendant came
          into [plaintiff's] office, disguised in a hat
          and sunglasses, asked for "Ms. Ortiz[,]"5 and
          then proceeded to intimidate and humiliate Ms.
          Ortiz in front of other office staff. It took
          several people to remove defendant from the
          building.     Defendant stole Ms. Ortiz's
          purse[,] which contained significant private
          and personal information.       As a result,
          defendant found out where Ms. Ortiz lived and
          the name of her nanny. Defendant then called
          Ms. Ortiz and left outrageously threatening
          messages and included the children in her
          hate-filled tactics.

          12. In or about May 2010, defendant coached
          and manipulated William at his Bar Mitzvah to
          ignore   [plaintiff]  and   his  family   and
          [publicly] humiliate [plaintiff] at the
          service.

          13. In or about August/September 2011,
          defendant coached and manipulated William to

defendant to recover monetary damages based on the alienation of
affection he caused his sister to feel against their father.
5
 "Ms. Ortiz" refers to Angela Ortiz, plaintiff's romantic interest
following the breakdown of his marriage with defendant.

                               12                          A-0268-15T1
            steal privileged email communications between
            [plaintiff]    and    his    attorney    from
            [plaintiff's] IPAD that defendant used in the
            parties' post-judgment litigation.

     Paragraphs 14 to 20 all begin with the phrase: "At various

places and times, defendant . . . ."             These amorphous allegations

do not, on their face, describe a cognizable prima facie case

based on the tort of intentional infliction of emotional distress.

The remaining paragraphs are equally ineffective.                     They merely

describe    defendant's    conduct       using   inflammatory     rhetoric     but

without a clearly identifiable temporal nexus.                Paragraphs 21 and

22 illustrate this point:

            21.   Defendant   has    also   intentionally
            undermined any Court ordered therapeutic
            attempts to repair the damage defendant has
            done to the children with purpose to keep the
            relationship damaged and fractured.

            22. As a result of defendant's conduct, the
            Family Court has financially sanctioned
            defendant and even temporarily transferred
            custody   from   defendant  to   Mr.   Besen.
            Unfortunately for the children and Mr. Besen,
            defendant continued her intentional actions.

     By letter dated December 16, 2014, defense counsel served

plaintiff's   counsel     with     "formal    notice   and    demand    that   the

Complaint   filed   on    behalf    of    your   client   .   .   .   constitutes

frivolous litigation under [Rule] 1:4-8 and N.J.S.A. 2A:15-59.1."

Defense counsel apprised plaintiff's counsel that viewing the

factual allegations in the complaint in the light most favorable

                                         13                               A-0268-15T1
to plaintiff, the complaint did not make out a prima facie case

of intentional infliction of emotional distress, aiding in the

commission of a tort, or conspiracy.         After citing and discussing

this court's decision in Segal, supra, 413 N.J. Super. at 171,

defense counsel also placed plaintiff's counsel on notice that

this cause of action should have been brought in the Chancery

Division,   Family   Part.      Finally,    defense   counsel    noted   that

plaintiff's claims were barred under the relevant two-year statute

of   limitations,    N.J.S.A.    2A:14-2,    as   well   as   the   parties'

Settlement Agreement.

      On January 7, 2015, defendant filed a motion in the Law

Division to transfer this case to the Family Part.            By order dated

February 6, 2015, Judge Mitterhoff granted defendant's motion.

She explained the legal basis for her decision in a letter-opinion

attached to the order.       After providing a synopsis of the parties'

matrimonial history, Judge Mitterhoff held:

            Rule 5:1-2(a) provides that "[a]ll civil
            actions in which the principal claim is unique
            to and arises out of a family or family-type
            relationship shall be brought in the Family
            Part." Here, it is uncontested that as former
            spouses, the parties had a "family or family-
            type relationship." However, "[t]he mere fact
            that plaintiff and defendant were formerly
            wife and husband does not require that
            plaintiff's tort be tried in the Family Part."
            J.Z.M. v. S.M.M., 226 N.J. Super. 642, 648–49
            (Law Div. 1988).        Where the tort is
            "sufficiently distinct and independent from

                                    14                               A-0268-15T1
            the cause of action for divorce and equitable
            distribution to permit separate adjudication
            without prejudicing the integrity of those
            adjudications," the complaint may be tried in
            the Law Division. Brown v. Brown, 208 N.J.
            Super. 372, 383 (App. Div. 1976).           In
            contrast,   when   claims    for   intentional
            infliction of emotional distress are based on
            interference    with    a   former    spouse's
            relationship with the children, public policy
            requires that the suit must "be brought before
            and addressed by the Family Part as part of
            an action for custody or parenting time, where
            the governing principle for adjudication will
            be the best interests of these two children."
            Segal, supra, 413 N.J. Super. at 192.

       Eleven   days   before   Judge    Mitterhoff   entered   the     order

transferring plaintiff's complaint to the Family Part, defendant

filed a motion to dismiss plaintiff's complaint with prejudice

under Rule 4:6-2(e).       Judge Casale heard oral argument on the

motion on April 2, 2015.        In the course of oral argument, Judge

Casale pointed out that the principal factual allegations in

plaintiff's complaint overlapped with issues raised by the parties

and decided by Judge Thomas P. Zampino6 in the course of the

matrimonial litigation.     These decisions were included in the JOD

and incorporated in the Settlement Agreement.

       Judge Casale found that any claims in plaintiff's complaint

that relate to prejudgment events "do not survive" after the JOD



6
    Judge Zampino has since retired.


                                    15                                A-0268-15T1
and the waiver provisions in the Agreement.          He also found, as a

matter of law, that plaintiff's allegations post-judgment "do not

reach the bar that they need to reach and that is, giving all

deference and reasonable inferences to the allegations, as being

true." Judge Casale found that none of the claims in the complaint

"are so outrageous, not condoning the alleged conduct of the

defendant, that they come anywhere near what the Appellate Division

was talking about in Segal."

     Although Judge Casale denied defendant's application for

frivolous   litigation   sanctions    under   Rule   1:4-8,    he   awarded

defendant partial counsel fees under Rule 5:3-5(c).           He explained

his reasoning in a letter-opinion dated July 29, 2015.              He also

provided the following explanation in support of his decision to

deny defendant's application for frivolous litigation sanctions:

            This [c]ourt finds that plaintiff's claims of
            parental alienation cannot be described as
            frivolous, as this [c]ourt has previously
            found that defendant has a history of acting
            to deprive plaintiff of his relationship with
            his children, and never found that plaintiff
            was pursuing his claims to harass defendant
            or solely out of a malicious motive.

            Defendant makes a legitimate argument that the
            parental alienation of the ilk raised in
            plaintiff's complaint cannot be the basis for
            an   intentional   infliction   of   emotional
            distress claim.    However, that was a close
            call for this [c]ourt on a motion to dismiss.
            This [c]ourt came very close to not granting
            the motion to dismiss, and allowing the

                                 16                                 A-0268-15T1
          plaintiff to pursue discovery, at which time
          defendant could have renewed her motion at the
          conclusion of discovery.    The [c]ourt found
          that plaintiff's claims did not arise to the
          level necessary for emotional damages under
          the Segal standard, in that defendant's
          parental alienation in this case did not
          amount to outrageous and extreme circumstances
          for a claim of intentional infliction of
          emotional distress.    However, that does not
          mean that plaintiff's claims were frivolous,
          made in bad faith, with ill motive or intent.
          Many times [c]ourts expand doctrines in cases
          similar to this one. If [c]ourts were to grant
          the successful party's applications under the
          frivolous claim statute in circumstances such
          as this one, it would represent a chill on
          litigation where a litigant is frustrated by
          the actions of another party. For all those
          reasons, defendant's application to award
          sanctions, attorney's fees and legal expenses
          pursuant to Rule 1:4-8 and N.J.S.A. 2A:15-59.1
          is denied by this [c]ourt.

     Against   this   record,     we    will     now   address   the   parties'

arguments on appeal.

                                       III

     As a threshold issue, we affirm Judge Mitterhoff's order

transferring the complaint to the Chancery Division, Family Part.

Rule 4:3-1(a)(3) and Rule 5:1-2(a) provide that "[a]ll civil

actions in which the principal claim is unique to and arises out

of a family or family-type relationship shall be brought in the

Chancery Division, Family Part."             Here, it is undisputed that the

allegations    in   plaintiff's    complaint       arise   exclusively      from



                                       17                               A-0268-15T1
defendant's alleged interference with the relationship between

plaintiff and his children.

     Furthermore, as we made clear in Segal:

          As a matter of public policy, the grievances
          raised by plaintiff in this suit must be
          brought before and addressed by the Family
          Part as part of an action for custody or
          parenting time, where the governing principle
          for adjudication will be the best interests
          of these two children. In these matters, the
          Family Part has both the expertise and the
          power to correct abuses by one parent against
          the other, while shielding the children from
          the type of emotional injury that is
          inextricably linked to a civil action for
          damages.

          [Segal, supra, 413 N.J. Super. at 192.]

Because this procedural requirement is clear on its face, it does

not require any further comment or elaboration.

     We will next consider Judge Casale's decision to dismiss

plaintiff's complaint with prejudice.      Our review of a trial

court's ruling on a motion to dismiss for failure to state a claim

under Rule 4:6-2(e) is de novo.     Flinn v. Amboy Nat'l Bank, 436
N.J. Super. 274, 287 n.5 (App. Div. 2014). We look to the complaint

"to determine whether the allegations suggest a cause of action."

In re Reglan Litigation, 226 N.J. 315, 324 (2016).    Assuming the

facts stated within the four corners of plaintiff's complaint are

true, and granting plaintiff the benefit of all rational inferences

that can be drawn from such facts, see Green v. Morgan Properties,

                               18                           A-0268-15T1
215 N.J. 431, 452 (2013) (citation omitted), we must determine

whether plaintiff's complaint "suggest[s]" a cause of action.

Printing Mart-Morristown v. Sharp Electronics Corp., 116 N.J. 739,

746 (1989) (citations omitted).   Our search must be conducted "in

depth and with liberality to ascertain whether the fundament of a

cause of action may be gleaned even from an obscure statement of

claim, opportunity being given to amend if necessary."       Ibid.

(citation omitted).

     Applying this standard to the allegations in plaintiff's

complaint, we are satisfied plaintiff failed to state a prima

facie case of intentional infliction of emotional distress.       We

again quote from our decision in Segal:

          [T]o make out a prima facie case of
          intentional infliction of emotional distress,
          plaintiff must show that: (1) defendant acted
          intentionally; (2) defendant's conduct was "so
          outrageous in character, and so extreme in
          degree, as to go beyond all possible bounds
          of decency, and to be regarded as atrocious,
          and utterly intolerable in a civilized
          community;"     (3)    defendant's     actions
          proximately caused him emotional distress; and
          (4) the emotional distress was "so severe that
          no reasonable [person] could be expected to
          endure it."

          [Segal, supra, 413 N.J. Super. at 191 (quoting
          Buckley v. Trenton Sav. Fund Soc., 111 N.J.
355, 366 (1988)).]

     As our examination of plaintiff's allegations reveals, the

vague inflammatory language in the complaint does not describe the

                               19                          A-0268-15T1
type of conduct that is "so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency, and to

be regarded as atrocious, and utterly intolerable in a civilized

community[.]"   See id. at 192.        We also agree with Judge Casale

that a significant number of the events described in the complaint

are barred by both the two-year statute of limitations, N.J.S.A.

2A:14-2, as well as the waiver provision the parties freely and

voluntarily agreed to in the Settlement Agreement.

     Because plaintiff failed to set forth a legally cognizable

claim of intentional infliction of emotional distress, his cause

of action for conspiracy and aiding the commission of a tort must

also fail as a matter of law.     See Banco Popular N. Am. v. Gandi,

184 N.J. 161, 177–78 (2005) (holding the "gist" of a claim for

civil conspiracy is not the unlawful agreement, but the underlying

predicate tort); State, Dep't of Treasury, Div. of Inv. ex rel.

McCormac v. Qwest Commc'ns Int'l., Inc., 387 N.J. Super. 469, 484

(App. Div. 2006) (explaining that a claim for aiding the commission

of a tort requires proof of the underlying tort).

     We now address the parties' arguments, on both direct and

cross-appeal, concerning Judge Casale's decision to award in part

and deny in part defendant's application for counsel fees.            In

determining whether a party is entitled to counsel fees under Rule

5:3-5(c), the Family Part must consider the following nine factors:

                                  20                           A-0268-15T1
         (1) the financial circumstances of the
         parties; (2) the ability of the parties to pay
         their own fees or to contribute to the fees
         of the other party; (3) the reasonableness and
         good faith of the positions advanced by the
         parties both during and prior to trial; (4)
         the extent of the fees incurred by both
         parties; (5) any fees previously awarded; (6)
         the amount of fees previously paid to counsel
         by each party; (7) the results obtained; (8)
         the degree to which fees were incurred to
         enforce   existing   orders   or   to   compel
         discovery; and (9) any other factor bearing
         on the fairness of an award.

         [R. 5:3-5(c)(1)–(9).]

    Our Supreme Court distilled these factors to their essence

in Mani v. Mani, 183 N.J. 70 (2005):

         [T]he court must consider whether the party
         requesting the fees is in financial need;
         whether the party against whom the fees are
         sought has the ability to pay; the good or bad
         faith of either party in pursuing or defending
         the action; the nature and extent of the
         services rendered; and the reasonableness of
         the fees.

         [Id. at 94–95 (citing Williams v. Williams,
         59 N.J. 229, 233 (1971)).]

While not every factor must be considered, Reese v. Weiss, 430
N.J. Super. 552, 586 (App. Div. 2013), a failure to provide an

analysis of these factors on the record is a ground upon which

this court may disturb the Family Part's award of counsel fees.

Accardi v. Accardi, 369 N.J. Super. 75, 90 (App. Div. 2004).




                              21                          A-0268-15T1
     Here, Judge Casale properly analyzed the nine factors listed

in Rule 5:3-5(c) when determining whether defendant was entitled

to an award of counsel fees incurred in prosecuting her motion to

dismiss plaintiff's complaint.     He found that both parties were

in "excellent financial shape," but the parties' post-judgment

history and most recent case information statements indicated

plaintiff "continue[d] to amass a great amount of wealth from his

successful business[]" and was therefore in "better" financial

circumstances than defendant.    Judge Casale also found it would

be   "unreasonable"   and   "unfair"   for     defendant   to   litigate

plaintiff's claims in a separate Law Division complaint, when "she

could [have] face[d] them in the matrimonial litigation, and

settled them, or had the plaintiff dismiss same as a result of the

[Settlement Agreement]."    Finally, Judge Casale emphasized that

defendant was successful in dismissing plaintiff's complaint;

thus, factor 7 weighed in her favor.           He found the remaining

factors (i.e., factors 2, 4, 5, 6, and 8) were either neutral or

inapplicable.   These findings were well within his discretion.

See Reese, supra, 430 N.J. Super. at 586.

     We finally address defendant's argument with respect to her

application for counsel fees under the frivolous litigation law.

We review a trial court's denial of frivolous litigation sanctions

under an abuse of discretion standard.       Masone v. Levine, 382 N.J.
22                              A-0268-15T1
Super. 181, 193 (App. Div. 2005).          Thus, we should not disturb the

Family Part's determination unless it was "made without a rational

explanation, inexplicably departed from established policies, or

rested on an impermissible basis."          Ibid. (quoting Flagg v. Essex

Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

         N.J.S.A. 2A:15-59.1a(1) provides that a prevailing defendant

in   a    civil   action   may   recover   reasonable    attorney   fees   and

litigation costs from the plaintiff if the trial judge finds the

plaintiff's complaint was frivolous.          The statute provides that a

complaint is "frivolous" if it was "commenced, used or continued

in bad faith, solely for the purpose of harassment, delay or

malicious injury;" or if the plaintiff "knew, or should have known,

that the complaint . . . was without any reasonable basis in law

or equity and could not be supported by a good faith argument for

an extension, modification or reversal of existing law."            N.J.S.A.

2A:15-59.1b.

         The prevailing party enforces N.J.S.A. 2A:15-59.1 by filing

a motion for sanctions under Rule 1:4-8(b).             The rule states that

"[n]o such motion shall be filed" unless the prevailing party

first serves his opponent's counsel with formal written notice

indicating that the claims comprising his complaint are frivolous.

R. 1:4-8(b). In accordance with Rule 1:4-8(b), this written notice

must:

                                      23                              A-0268-15T1
            (i) state that the paper is believed to
            violate the provisions of this rule, (ii) set
            forth the basis for that belief with
            specificity, (iii) include a demand that the
            paper be withdrawn, and (iv) give notice
            . . . that an application for sanctions will
            be made within a reasonable time thereafter
            if the offending paper is not withdrawn within
            28 days of service of the written demand.

     Both    N.J.S.A.   2A:15-59.1    and   Rule   1:4-8   are   strictly

construed so as not to dissuade litigants from accessing the

courts.     First Atl. Fed. Credit Union v. Perez, 391 N.J. Super.
419, 432 (App. Div. 2007); DeBrango v. Summit Bancorp., 328 N.J.

Super. 219, 226 (App. Div. 2000).       The dual purpose of imposing

frivolous litigation sanctions is to deter frivolous claims and

to compensate parties who are forced to litigate such claims.

Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 410 N.J.

Super. 510, 545 (App. Div. 2009); Ferolito v. Park Hill Ass'n, 408
N.J. Super. 401, 407 (App. Div. 2009).

     A claim is considered frivolous under N.J.S.A. 2A:15-59.1b(2)

only if no rational argument can be advanced in its support, it

is not supported by credible evidence, a reasonable person could

not have expected its success, or it is completely untenable.

Belfer v. Merling, 322 N.J. Super. 124, 144 (App. Div.), certif.

denied, 162 N.J. 196 (1999).     Thus, an "honest attempt to press

a[n] . . . ill-founded[] claim[]" is not frivolous, see McKeown-

Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 563 (1993),

                                 24                               A-0268-15T1
and sanctions are not warranted if the plaintiff had a reasonable,

good   faith   belief     in    the   merits    of   his   action.     Wyche       v.

Unsatisfied Claim & Judgment Fund of N.J., 383 N.J. Super. 554,

561 (App. Div. 2006).          Moreover, the courts should not discourage

honest and creative advocacy.          Iannone v. McHale, 245 N.J. Super.
17, 28 (App. Div. 1990).

       Here, defense counsel provided plaintiff's attorney with the

requisite written notice pursuant to Rule 1:4-8(b).                  In denying

defendant's application, Judge Casale found it was "unreasonable"

and "unfair" for plaintiff to bring his complaint for intentional

infliction of emotional distress before the Law Division. However,

he also found the allegations themselves were not brought "in bad

faith, for the purpose of harassment, delay, or malicious injury."

He found plaintiff's complaint "arose out of the fact that he

believed . . . [the Family Part's] prior orders were ineffective,

and . . . the sanctions previously imposed against . . . defendant

did not prevent her from continuing to alienate the children

against    him,    and     continually         thwarting    [the     children's]

therapy[.]"

       Judge   Casale's    finding     in   this     respect   is    akin     to    a

credibility finding, and is thus entitled to substantial deference

on appeal. See Cesare v. Cesare, 154 N.J. 394, 412 (1998) (quoting

In re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)).

                                       25                                   A-0268-15T1
Indeed, Judge Casale's ruling is consistent with our holding in

Segal, supra, 413 N.J. Super. at 171.   Plaintiff's cause of action

was not wholly without merit.        See id. at 194 (holding the

plaintiff's arguments in support of his claims for intentional

infliction of emotional distress were "objectively reasonable" and

"not facially meritless[]").   As Judge Casale noted on the record,

"[m]any times, [c]ourts expand doctrines in cases similar to this

one[,]" and the imposition of frivolous litigation sanctions under

these circumstances would cause a "chill on litigation[.]"

     Affirmed.




                                26                           A-0268-15T1